Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 8, 13, 15, and 19 have been amended in the response filed 5/2/2022.
Claims 2-5, 7, 9-12, 14, 16-18, and 20 remain in a previous presentation.
Claims 1-20 are currently pending and considered below.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 8, and 15 recites steps to:
executing machine learning logic to train a cohort model to identify statistically significant patterns and associated outcomes related to one or more cohorts detected in the one or more data sources
automatically generating, by the machine learning logic, one or more clinical practice guidelines (CPGs) according to the one or more cohorts using a plurality of templates populated with information from the evidence data and patient data from the one or more data sources.
Independent Claims 8 and 15 recite nearly identical limitations. However, no description of how this step is actually performed is provided in the specification.  
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. In the instant application, no guidance is provided how to program a computer to take the inputs of "evidence data and patient data from one or more data sources” “to identify statistically significant patterns and associated outcomes” and output “one or more clinical practice guidelines.” While a physician may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent Claims 2-7, 9-14, and 16-20 incorporate the deficiencies of independent claims 1, 8, and 15, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2018/0300640 to Birnbaum, et al. (“Birnbaum”).
Regarding claim 1, Jamil discloses: 
A method for providing clinical practice guidelines by a processor, comprising: (para 0110: the physiological assessment component generates a physiological assessment)
receiving evidence data and patient data from one or more data sources, (para 0092: receive and analyze healthcare information and generate patient profiles, and the patient profiles include physiological assessments and CPGs, see para. 0109-0110, and see 0085 stating that the CPGs are evidence based) wherein receiving the evidence data and the patient data includes receiving an input set of cohort selection criteria; (para 0162: the healthcare information include key patient indicators, which are based on a user selection and patients with similar physiological conditions (para. 0161), which is a cohort)
automatically generating, (para 0110: the physiological assessments are automatically generated) by the machine learning logic, (Taught by Birnbaum, see below) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according to the one or more cohorts (para. 0111: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using information contained on a plurality of templates populated with the evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries, and the guidelines are included in a GUI template, see para. 0133) and patient data from the one or more data sources, (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment) wherein at least a first of the plurality of templates comprises a first imperative recommendation in which the information describes a first process to achieve a desirable outcome, (para. 0113: displaying a treatment plan) a second of the plurality of templates comprising a second imperative recommendation in which the information describes a second process leading to an undesirable outcome, (para. 0142: displaying a timer, because patient stabilization taking more than 6 hours leads to poor outcomes, such as decreasing the chance of survival) and a third of the plurality of templates comprising a descriptive recommendation in which the information links a condition found in one of the one or more cohorts to a condition found in another one of the one or more cohorts; and (para. 0161: displaying key patient indicators, which are based on “other patients” that share similar physiological conditions, demographics, and/or medical conditions)
However, Cohen does not explicitly recite executing machine learning logic to train a cohort model to identify statistically significant patterns and associated outcomes related to one or more cohorts detected in the one or more data sources; collecting feedback data of an accuracy of the one or more CPGs and using the feedback data to re-train the cohort model to generate optimized CPGs. 
Birnbaum teaches that it was old and well known at the time of filing in the art of healthcare determine include executing machine learning logic to train a cohort model to identify statistically significant patterns (Birnbaum, para 0052: using a machine learning model to determine a score/confidence level, which are indicators of statistical significance) and associated outcomes related to one or more cohorts detected in the one or more data sources; (Birnbaum, para 0052: the scores/confidence levels relate to cohorts and the cohorts are related to a set of data labels, which are a data source)
collecting feedback data of an accuracy of the one or more CPGs and using the feedback data to re-train the cohort model to generate optimized CPGs. (Birnbaum, para 0056: analyzing outputs to find deviations (feedback accuracy) to retrain the model). Cohen teaches that data is clinical practice guidelines. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to the machine learning elements of Birnbaum, in order to improve the system’s ability to make recommendations, because Birnbaum teaches these methods are beneficial to improving efficiency in healthcare (Birnbaum, para. 0024).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
analyzing the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and 
analyzing the evidence data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
assembling the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Regarding claim 4, Cohen discloses each of the limitations of claim 1 as discussed above, and further discloses:
transforming the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
However, Cohen does not explicitly recite at least one validation table determined from the patient data and the one or more outcome. Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include at least one validation table determined from the patient data and the one or more outcome, as taught by Ozeran, in order to provide a simple set of rules relating to the patient’s specific issues, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 5, Cohen discloses each of the limitations of claim 1 as discussed above.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include selecting the one or more cohorts according to one or more defined values to filter the patient data. (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 8, Jamil discloses: 
A system for providing clinical practice guidelines, comprising: (para 0110: the physiological assessment component generates a physiological assessment)
one or more computers with executable instructions that when executed cause the system to: (para 0013: a computer is used to generate the physiological assessments)
receiving evidence data and patient data from one or more data sources, (para 0092: receive and analyze healthcare information and generate patient profiles, and the patient profiles include physiological assessments and CPGs, see para. 0109-0110, and see 0085 stating that the CPGs are evidence based) wherein receiving the evidence data and the patient data includes receiving an input set of cohort selection criteria; (para 0162: the healthcare information include key patient indicators, which are based on a user selection and patients with similar physiological conditions (para. 0161), which is a cohort)
automatically generate, (para 0110: the physiological assessments are automatically generated) by the machine learning logic, (Taught by Birnbaum, see below) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according to the one or more cohorts (para. 0111: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using information contained on a plurality of templates populated with the evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries, and the guidelines are included in a GUI template, see para. 0133) and patient data from the one or more data sources, (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment) wherein at least a first of the plurality of templates comprises a first imperative recommendation in which the information describes a first process to achieve a desirable outcome, (para. 0113: displaying a treatment plan) a second of the plurality of templates comprising a second imperative recommendation in which the information describes a second process leading to an undesirable outcome, (para. 0142: displaying a timer, because patient stabilization taking more than 6 hours leads to poor outcomes, such as decreasing the chance of survival) and a third of the plurality of templates comprising a descriptive recommendation in which the information links a condition found in one of the one or more cohorts to a condition found in another one of the one or more cohorts; and (para. 0161: displaying key patient indicators, which are based on “other patients” that share similar physiological conditions, demographics, and/or medical conditions)
However, Cohen does not explicitly recite executing machine learning logic to train a cohort model to identify statistically significant patterns and associated outcomes related to one or more cohorts detected in the one or more data sources; collecting feedback data of an accuracy of the one or more CPGs and using the feedback data to re-train the cohort model to generate optimized CPGs. 
Birnbaum teaches that it was old and well known at the time of filing in the art of healthcare determine include executing machine learning logic to train a cohort model to identify statistically significant patterns (Birnbaum, para 0052: using a machine learning model to determine a score/confidence level, which are indicators of statistical significance) and associated outcomes related to one or more cohorts detected in the one or more data sources; (Birnbaum, para 0052: the scores/confidence levels relate to cohorts and the cohorts are related to a set of data labels, which are a data source)
collecting feedback data of an accuracy of the one or more CPGs and using the feedback data to re-train the cohort model to generate optimized CPGs. (Birnbaum, para 0056: analyzing outputs to find deviations (feedback accuracy) to retrain the model). Cohen teaches that data is clinical practice guidelines. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to the machine learning elements of Birnbaum, in order to improve the system’s ability to make recommendations, because Birnbaum teaches these methods are beneficial to improving efficiency in healthcare (Birnbaum, para. 0024).

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
analyze the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and
analyze the evidence data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 10, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the executable instructions further assemble the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Regarding claim 11, Cohen discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the executable instructions further transform the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include at least one validation table determined from the patient data and the one or more outcome, as taught by Ozeran, in order to provide a simple set of rules relating to the patient’s specific issues, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 12, Cohen discloses each of the limitations of claim 8 as discussed above.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the executable instructions further select the one or more cohorts according to one or more defined values to filter the patient data. (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 15, Jamil discloses: 
A computer program product for providing clinical practice guidelines by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: (para 0110: the physiological assessment component generates a physiological assessment, and a computer is used to generate the physiological assessments, see para. 0013)
an executable portion that receives evidence data and patient data from one or more data sources, (para 0092: receive and analyze healthcare information and generate patient profiles, and the patient profiles include physiological assessments and CPGs, see para. 0109-0110, and see 0085 stating that the CPGs are evidence based) wherein receiving the evidence data and the patient data includes receiving an input set of cohort selection criteria; (para 0162: the healthcare information include key patient indicators, which are based on a user selection and patients with similar physiological conditions (para. 0161), which is a cohort)
an executable portion that automatically generates, (para 0110: the physiological assessments are automatically generated) by the machine learning logic, (Taught by Birnbaum, see below) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according to the one or more cohorts (para. 0111: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using information contained on a plurality of templates populated with the evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries, and the guidelines are included in a GUI template, see para. 0133) and patient data from the one or more data sources, (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment) wherein at least a first of the plurality of templates comprises a first imperative recommendation in which the information describes a first process to achieve a desirable outcome, (para. 0113: displaying a treatment plan) a second of the plurality of templates comprising a second imperative recommendation in which the information describes a second process leading to an undesirable outcome, (para. 0142: displaying a timer, because patient stabilization taking more than 6 hours leads to poor outcomes, such as decreasing the chance of survival) and a third of the plurality of templates comprising a descriptive recommendation in which the information links a condition found in one of the one or more cohorts to a condition found in another one of the one or more cohorts; and (para. 0161: displaying key patient indicators, which are based on “other patients” that share similar physiological conditions, demographics, and/or medical conditions)
Birnbaum teaches that it was old and well known at the time of filing in the art of healthcare determine include an executable portion that executes machine learning logic to train a cohort model to identify statistically significant patterns (Birnbaum, para 0052: using a machine learning model to determine a score/confidence level, which are indicators of statistical significance) and associated outcomes related to one or more cohorts detected in the one or more data sources; (Birnbaum, para 0052: the scores/confidence levels relate to cohorts and the cohorts are related to a set of data labels, which are a data source)
an executable portion that collects feedback data of an accuracy of the one or more CPGs and using the feedback data to re-train the cohort model to generate optimized CPGs. (Birnbaum, para 0056: analyzing outputs to find deviations (feedback accuracy) to retrain the model). Cohen teaches that data is clinical practice guidelines. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to the machine learning elements of Birnbaum, in order to improve the system’s ability to make recommendations, because Birnbaum teaches these methods are beneficial to improving efficiency in healthcare (Birnbaum, para. 0024).

Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
analyzes the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and
analyzes the evidence data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 17, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
assembles the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Regarding claim 18, Cohen discloses each of the limitations of claim 15 as discussed above, and further discloses:
transforms the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include at least one validation table determined from the patient data and the one or more outcome, as taught by Ozeran, in order to provide a simple set of rules relating to the patient’s specific issues, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2018/0300640 to Birnbaum, et al. (“Birnbaum”) in further view of U.S. Patent Publication No. 2020/0327994 to Wimberger-Friedl, et al. (“Wimberger”)
Regarding claim 6, Cohen discloses each of the limitations of claim 1 as discussed above. However, Cohen does not explicitly recite ranking the one or more sections of the one or more CPGs according to a scoring operation.
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include ranking one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Wimberger, in order to provide users with an easy to use list of potential therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Regarding claim 13, Cohen discloses each of the limitations of claim 8 as discussed above.
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the executable instructions further rank one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include wherein the executable instructions further rank the one or more sections of the one or more CPGs according to a scoring operation, as taught by Wimberger, in order to provide users with an easy to use list of potential therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2018/0300640 to Birnbaum, et al. (“Birnbaum”) in further view of U.S. Patent Publication No. 2020/0279623 to Ozeran, et al. (“Ozeran”) in further view of U.S. Patent Publication No. 2020/0327994 to Wimberger-Friedl, et al. (“Wimberger”)

Regarding claim 19, Cohen discloses each of the limitations of claim 15 as discussed above. However, Cohen does not explicitly recite selects the one or more cohorts according to one or more defined values to filter the patient data; and ranks the one or more sections of the one or more CPGs according to a scoring operation.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include selects the one or more cohorts according to one or more defined values to filter the patient data; and (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include ranks one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Cohen and Ozeran to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Wimberger, in order to provide users with an easy to use list of potential therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2018/0300640 to Birnbaum, et al. (“Birnbaum”) in further view of U.S. Patent Publication No. 2005/0214731 to Smith (“Smith”) 

Regarding claim 7, Cohen discloses each of the limitations of claim 1 as discussed above. However, Cohen does not explicitly recite collect and use feedback data to: adjust or apply to the one or more CPG and assist with a machine learning operation; and determine a consensus from one or more domain experts relating to the one or more CPGs.
Smith teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein collecting the feedback data further includes using the feedback data (Smith, para. 0041: collecting feedback data) to determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include collect and use feedback data to: adjust or apply to the one or more CPG, as taught by Wimberger, in order to view optimal therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Regarding claim 14, Cohen discloses each of the limitations of claim 8 as discussed above. 
Smith teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein collecting the feedback data further includes using the feedback data (Smith, para. 0041: collecting feedback data) to determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Smith, in order to determine optimal therapies, because Smith teaches these methods are beneficial to improving healthcare (Smith, para. 0014).

Regarding claim 20, the combination discloses each of the limitations of claim 15 as discussed above.
Smith teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein collecting the feedback data further includes using the feedback data (Smith, para. 0041: collecting feedback data) to determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Smith, in order to determine optimal therapies, because Smith teaches these methods are beneficial to improving healthcare (Smith, para. 0014).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 5/2/2022, with respect to the 35 USC § 112(a) rejection of claims 1-20 have been considered but are not persuasive. 
Applicant argues that the rejection does not constitute a prima facie case. As stated above, independent Claims 1, 8, and 15 recite steps to “executing machine learning logic to train a cohort model to identify statistically significant patterns and associated outcomes related to one or more cohorts detected in the one or more data sources” and “automatically generating, by the machine learning logic, one or more clinical practice guidelines (CPGs) according to the one or more cohorts using a plurality of templates populated with information from the evidence data and patient data from the one or more data sources.” However, description of how this step is actually performed is provided in the specification. 
The citation of paragraphs 0086-0113, provided by Applicant, are insufficient. As stated above, there is not description of how a computer takes the inputs of "evidence data and patient data from one or more data sources… identify statistically significant patterns and associated outcomes” and outputs “one or more clinical practice guidelines.
For the reasons set forth in the 35 USC § 112(a) rejection of claims 1-20 above, the rejection is maintained. Applicant’s argument is not persuasive.

Applicant’s arguments and amendments, filed on 5/2/2022, with respect to the 35 USC § 102/103 rejection of claims 1-20 have been considered but are not persuasive. 
Applicant argues that Cohen does not teach the claims, as amended. The new amendments have been addressed above. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-20 above, the references cited in the rejection render amended claims 1-20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686